Exhibit 10.3

AGREEMENT FOR MANAGEMENT SERVICES

THIS MANAGEMENT SERVICES AGREEMENT (“Agreement”) dated as of December 15, 2009,
between VIKING DRLILLING, LLC, a Nevada limited liability company (“Viking”),
whose address is 4801 Gaillardia Parkway, Suite 225, Oklahoma City, Oklahoma
73142, and VIKING INTERNATIONAL LIMITED, a Bermuda company (“VIL”), whose
registered address is Canon’s Court, 22 Victoria Street, Hamilton HM 12 Bermuda.

RECITALS

WHEREAS, Viking is the owner of Rig 10 and Rig 11 (each a “Rig” and
collectively, the “Rigs”), each of which is more fully described on Exhibit “A”
attached hereto and made a part hereof;

WHEREAS, Viking is importing the Rigs to Turkey; and

WHEREAS, VIL is licensed to do business in Turkey and has certain resources and
experience which enable it to provide services to Viking for its business
activities in Turkey;

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Services to be Provided. During the term of this Agreement, VIL agrees to
provide to Viking from time to time, the management, marketing, storage and
personnel services (the “Services”) necessary to enable the Rigs to be used or
leased for use in Turkey and as reasonably requested by Viking.

2. Standard of Care. VIL’s standard of care with respect to the provision of
Services pursuant to this Agreement shall be limited to providing services of
the same general quality as VIL provides for its own internal operations, and
Viking’s sole and exclusive remedy for the failure by VIL to meet such standard
of care in providing Services hereunder shall be to terminate such services as
provided in this Agreement. VIL makes no representations or warranties of any
kind, whether express or implied (i) as to the quality or timeliness or fitness
for a particular purpose of services it provides hereunder, or (ii) with respect
to any supplies or other material purchased on behalf of Viking pursuant to this
Agreement, the merchantability or fitness for any purpose of any such supplies
or other materials. UNDER NO CIRCUMSTANCES SHALL VIL HAVE ANY LIABILITY
HEREUNDER FOR DAMAGES IN EXCESS OF AMOUNTS PAID BY VIKING UNDER THIS AGREEMENT
OR FOR CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST
PROFITS.

3. Payment. In consideration of the provision of Services under this Agreement,
VIL shall be entitled to payment from Viking for all actual costs and expenses
associated with the provision of Services. VIL shall invoice Viking for Services
provided on a monthly basis.

 

1



--------------------------------------------------------------------------------

Viking shall pay all invoices within forty-five (45) days of receipt unless
Viking has disputed an invoice in writing. In the event of a dispute, the
parties shall work in good faith to resolve such dispute.

4. Funds Received. If VIL receives any funds or revenues from any third party
vendor or otherwise which are attributable to the use of Rigs, VIL agrees to
account for and turn over such funds or revenues to Viking immediately upon
receipt.

5. Interest in Net Profits. As additional consideration for the provision of
Services under this Agreement, VIL shall be entitled to a distribution equal to
five percent (5%) of the Net Profits of each Rig (“Net Profits Distribution”).
“Net Profits” shall be defined to mean the gross revenue of each Rig less any
and all expenses attributable to such Rig including, but not limited to, the
payment for Services and insurance under this Agreement and depreciation. Such
Net Profits Distribution shall be calculated quarterly based on the to date net
profit of each Rig and shall be payable within forty-five (45) days after the
end of the quarter.

6. Term. This Agreement shall be for an initial term of twelve (12) months and
shall automatically renew for additional twelve (12) month periods unless
written notice of termination is received by either party at least sixty
(60) days prior to the end of the term in effect. Additionally, either party may
terminate this Agreement at any time, either before or after the initial term
and either with or without cause, upon sixty (60) days’ written notice to the
other party. Upon termination, VIL shall be paid for Services rendered pursuant
to this Agreement through the effective date of the termination and shall be
entitled to receive the Net Profits Distribution through the last month of the
term. Thereafter, the parties shall have no further liability to each other as
to unperformed services not yet due hereunder (except for those obligations
expressly surviving such termination).

7. Insurance. VIL shall secure and maintain insurance of the types and in the
amounts necessary to protect itself and the interests of Viking against hazards
or risks of loss with regard to the Rigs. VIL shall invoice Viking for the
actual cost of such insurance, and Viking shall pay such invoices within
forty-five (45) days of receipt of such invoice.

8. Representations and Warranties. Viking represents and warrants that the Rigs
are in new condition and have never been operated except for certain components
which have been refurbished to like-new condition. The Rigs are in good
operating condition and repair, and are suitable for immediate use for their
intended purpose.

9. Indemnification. VIL shall fully defend, indemnify and hold Viking, its
members, partners, officers, directors, employees and agents, harmless from and
against any and all losses, claims, demands, damages, suits, expenses, causes of
action, and any sanctions of every kind and character (including reasonable
attorneys’ fees, court costs, and costs of investigation) which may be made or
asserted by VIL, VIL’s assigns, VIL’s employees, agents, contractors, and
subcontractors and employees thereof, or by any third parties (including
governmental agencies) for personal injury, death, property damage, property
confiscation, breach of contract, taxes, duties, tariffs, pollution,
environmental damage, and regulatory

 

2



--------------------------------------------------------------------------------

compliance, any fines or penalties asserted on account of such damage, and
causes of action alleging liability caused by, arising out of or in any way
incidental to the use or operation of the Rigs by VIL from and after the date of
this Agreement. This indemnity shall not apply to losses sustained or
liabilities arising out of (a) Viking’s gross negligence or willful misconduct,
or (b) defects in the design or construction of the Rigs.

10. No Waiver or Amendment. No waiver of any of the terms, provisions or
conditions hereof, or any modification of such terms, provisions or conditions,
shall be effective unless in writing and signed by a duly authorized officer of
each party.

11. Assignment. This Agreement and the duties, rights and obligations of the
parties hereunder shall not be assignable by either party without the prior
written consent of the other party.

12. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Oklahoma without regard to its
principles regarding conflicts of laws. Venue for any action tried hereunder
will be in Oklahoma County, Oklahoma, whether in federal or state court.

13. Independent Contractor. VIL shall perform the Services hereunder solely in
the capacity of an independent contractor. VIL and Viking agree that nothing
herein shall in any manner constitute either party as the agent or
representative of the other party for any purpose whatsoever. Without limiting
the foregoing, neither party shall have the right or authority to enter into any
contract, warranty, guarantee or other undertaking or obligation in the name of
or for the account of the other party, or to assume or create any obligation or
liability of any kind, express or implied, on behalf of the other party, or to
bind the other party in any manner whatsoever, or to hold itself out as having
any right, power or authority to do any of the foregoing, except, in each case,
as to actions taken by a party at the express written request and direction of
the other party. Nothing in this Agreement, express or implied, shall create a
partnership relationship between the parties (including any of their respective
successors and assigns).

14. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that neither party hereto shall assign its rights under this
Agreement to any other person without the express written consent of the other
party hereto.

15. Entire Agreement. This Agreement represents the entire agreement between the
parties, and supercedes and nullifies all prior representations, negotiations,
proposals and statements.

16. Notices. Any notice, request, demand, statement, routine communications, or
invoices will be in writing and delivered to the parties at the addresses or
facsimile numbers identified below. Notice will be deemed given when physically
delivered to the other party in person, when transmitted to the other party by
confirmed facsimile transmission, or when

 

3



--------------------------------------------------------------------------------

deposited in the U.S. Mail or with a delivery service, postage pre-paid. Either
party may change its address or facsimile number by providing notice of same in
accordance with this provision.

 

VIKING DRILLING, LLC    VIKING INTERNATIONAL LIMITED

4801 Gaillardia Parkway, Suite 225

Oklahoma City, Oklahoma 73142

Telephone: (405) 286-6324

Facsimile: (405) 286-1393

  

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Telephone: (214) 220-4323

Facsimile: (214) 265-4711

17. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed in its corporate name by its corporate officers, as of the day and year
first above written.

VIKING DRILLING, LLC

 

By:   /s/ Mike W. Burnett

Name:   Mike Burnett Title:   Manager

VIKING INTERNATIONAL LIMITED

 

By:   /s/ Scott C. Larsen

Name:   Scott C. Larsen Title:   President

 

4



--------------------------------------------------------------------------------

EXHIBIT “A”

(Description of Rigs)

 

5